

115 HR 2972 IH: Alzheimer’s Caregiver Support Act
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2972IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Ms. Maxine Waters of California (for herself, Mr. Smith of New Jersey, Mr. Garamendi, Mr. Grijalva, Mr. Conyers, Ms. Ros-Lehtinen, Mr. Young of Alaska, Mr. Cole, Mr. Lamborn, Mr. Evans, Ms. Clarke of New York, Mr. DeFazio, Mr. Hastings, Ms. Jackson Lee, Ms. Wilson of Florida, Ms. Hanabusa, Ms. Norton, Ms. Matsui, Mrs. Napolitano, Mrs. Watson Coleman, Mr. Keating, Mr. Higgins of New York, Ms. Barragán, Mr. Sean Patrick Maloney of New York, Mr. Payne, Ms. Lee, Mr. Norcross, Mr. Raskin, Mr. Delaney, Ms. Moore, Mr. Cohen, Mr. Johnson of Georgia, Ms. Plaskett, Mr. Tonko, Ms. Sánchez, Mr. David Scott of Georgia, Mrs. Dingell, Mr. Sires, Ms. Kaptur, Ms. Wasserman Schultz, Ms. Roybal-Allard, Mr. Soto, Ms. Shea-Porter, Mr. Lewis of Georgia, Mr. Ellison, Mrs. Beatty, Ms. Kuster of New Hampshire, Ms. Lofgren, Mr. Serrano, Mr. Peterson, Mr. Ruppersberger, Mr. Connolly, Ms. Kelly of Illinois, Ms. Rosen, Mr. Lynch, Mr. LoBiondo, Mr. McGovern, Mr. Schneider, Mr. King of New York, Ms. Clark of Massachusetts, and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants for training and support services for
			 Alzheimer’s patients and their families.
	
 1.Short titleThis Act may be cited as the Alzheimer’s Caregiver Support Act. 2.Grants regarding training and support services for Alzheimer’s patients and their familiesPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by inserting after section 330M the following:
			
				330N.Grants regarding training and support services for Alzheimer’s patients and their families
 (a)In generalThe Secretary may make grants to public and nonprofit private health care providers for the purpose of expanding training and support services for families and caregivers of patients with Alzheimer’s disease.
 (b)Recipients of grantsThe public and nonprofit private health care providers to whom grants may be made under subsection (a) include health care organizations, community health centers, nursing homes, senior centers, Area Agencies on Aging, community-based organizations, and State, local, and tribal health agencies and social service agencies.
 (c)Integration of treatment, training, and support servicesA condition for the receipt of a grant under subsection (a) is that the applicant involved agrees to employ a comprehensive approach to Alzheimer’s care that integrates treatment of patients with Alzheimer’s disease with training and support services for the patients’ families and caregivers.
 (d)CoordinationThe Secretary shall coordinate with the Deputy Assistant Secretary for Women’s Health and the Deputy Assistant Secretary for Minority Health in order to ensure that women, minorities, and patients who live in medically underserved communities (as defined in section 799B(6)) are able to benefit from the training and support services funded through grants under subsection (a).
 (e)Appropriate cultural contextA condition for the receipt of a grant under subsection (a) is that the applicant involved agrees that, in any program to be funded by such grant, services will be provided in the languages most appropriate for, and with consideration for the cultural backgrounds of, the individuals for whom the services are provided.
 (f)Outreach servicesA condition for the receipt of a grant under subsection (a) is that the applicant involved agrees to provide outreach activities to inform the public of the services of the program, and to provide information on Alzheimer’s disease.
 (g)Application for grantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section.
					(h)Funding
 (1)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2018 through 2023.
 (2)Allocation for medically underserved communitiesOf the amounts appropriated under paragraph (1) for a fiscal year, the Secretary shall make available not less than 10 percent for grants under subsection (a) to applicants that primarily serve medically underserved communities, as defined in section 799B(6)..
		